Citation Nr: 1421991	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for antithrombin III deficiency with chronic pulmonary embolism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1987 to September 1990.

This matter came to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in July 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

By substantive appeal received in January 2008, the Veteran requested a hearing before the Board in Washington D.C.  A hearing was scheduled for May 2010, per his request.  However, by fax received in February 2010, the Veteran declined and stated the belief that his "file is materially complete, and I do not believe a hearing will be necessary to adjudicate my case."


FINDING OF FACT

Antithrombin III deficiency with chronic pulmonary embolism is related to service.


CONCLUSION OF LAW

The criteria for service connection for antithrombin III deficiency with chronic pulmonary embolism have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service- connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

A hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness.  VAOPGCPREC 67-90 (July 18, 1990).  The mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his lifetime, does not constitute having the disease.  Id.  Service connection may be granted for hereditary diseases which first manifest themselves during service.  Id.
 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

The Veteran maintains that the antithrombin III deficiency is not hereditary but rather due to his in service appendectomy as he never had any clotting history prior to that medical procedure.  Specifically, he asserts the surgery was the trauma that triggered the need for blood thinner treatment.

The Veteran's entrance examination is not of record.  A review of the record shows that efforts to obtain the Veteran's service treatment records appear complete.  Since there is no entrance examination of record showing antithrombin III deficiency at the time of his entrance into service, the Veteran is entitled to the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)  (2013).    

March 1989 service treatment records show that he underwent an appendectomy and pulmonary emboli was eventually diagnosed.  An April 1989 telephone consultation shows a possibility of antithrombin III deficiency.  Coagulation laboratory consultation request dated in May 1989 indicates that antithrombin III level was within normal range.  The physician indicated that there was no evidence for inherited disorder of coagulation.  Telephone consultation note dated in June 1989 shows the Veteran was informed that lab tests indicate no hereditary tendency for thrombus formation.  A July 1989 record indicates that the Veteran was stable status post pulmonary embolism and that Coumadin will be stopped in September 1989.  On a May 1990 dental patient medical history, the Veteran noted a collapsed left lung due to blood clots in March 1989 and being on Coumadin until November 1989.

Post service treatment records show that he was treated at Fairfax Family Practice  Center, Ltd. soon after service.  Overall, the evidence supports the Veteran's contentions.  A November 1991 entry provides: "The pt. had an appendectomy in March of 1989 at which time he sustained a left pulmonary embolism.  CXR reports that after surgery report residual left pleural effusion."  A January 1992 entry notes that he has a history of "pulmonary embolus in 1989 because of some abnormal clotting factor following an emergency appy [sic]."  A January 1992 entry shows  pleuritic chest pain, possibly related to previous scarring of pulmonary embolism years ago. 

An April 2007 private treatment record from Neurology Center of Fairfax, Ltd. shows a history of blood clotting and that the Veteran was "on therapeutic dose of Coumadin."  

The Board remanded the claim in July 2011, it was unclear whether the Veteran had residuals of pulmonary emboli, to include any pulmonary and/or hemic disorders.  Per the Board's remand, the Veteran was afforded a VA examination in September 2011.  The examiner opined that the Veteran's chest pain is not caused by past pulmonary embolism.  She stated that it is most likely due to costochondritis, which is unrelated to pulmonary embolism; and is likely exacerbated by his fibromyalgia. She further opined that the dyspnea an fatigue are not caused by past pulmonary embolism, but are likely due to deconditioning associated with his cervical spine surgery and cervical neurologic impairment and with the fibromyalgia and chest wall pain that limits deep breathing with exercise. 

In a July 2012 addendum opinion, she noted a current disability that manifested in service: "Patient has antithrombin III deficiency as an inherited genetic defect; this makes him more prone to spontaneous blood clot and thromboembolism.   First manifestation of this defect was a pulmonary embolism diagnosed during military service."  (Emphasis added).  The Board notes that diseases of hereditary origin can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty.  VAOPGCPREC 67-90. 

Based on the evidence above, service connection is warranted.  Here, the presumption of soundness of entry is applicable and there is medical evidence that support the finding that the in-service symptoms are related to the antithrombin III deficiency.  The appeal is granted as the Veteran's antithrombin III deficiency is directly related to service.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that an RO letter in August 2006 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 


ORDER

Service connection for antithrombin III deficiency with chronic pulmonary embolism is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


